Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is in response to an amendment application filed on 12/16/2021. In the amendment, applicant has amended claims 1, 3-4, 6, 10, 12-13, 15-16, 18 and 21. Claims 2, 5, 7-9, 14, 17 and 19 have been cancelled. Claims 26-28 have been added as new claims. Claims 11, 20 and 22-25 remain original. 
	For this Office Action, claims 1, 3-4, 6, 10-13, 15-16, 18 and 21-28 have been received for consideration and have been examined. 
Response to Arguments
Claim Rejections under 35 U.S.C. § 112
	Applicant’s amendments to independent claims 1, 13 and 18 to first limitation has been reviewed by the examiner and have overcome the 112(b) rejection. Therefore, rejection for claims 1, 13 and 18 first limitation has been withdrawn. 
	However, claim 10 continue to be rejected in this Office Action since claim 10 recites “few time steps ahead of a potential time” which is a relative term and therefore renders the claim indefinite. The phrase “few time steps ahead of a potential time” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and an ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore rejection under 35 U.S.C. § 112(b) for claim 10 has been maintained in this Office Action. 
Claim Rejections under 35 U.S.C. § 103
Claim Rejections under 35 U.S.C. § 103 for Claims 1-4, 6, 13-16 and 18-21 (See Page 9-12)
Applicant’s remarks and amendments to the claims have been reviewed by the examiner, and found to be persuasive, therefore rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of new amendments to the claims.
Claim Rejections under 35 U.S.C. § 103 for Claims 22-25 (See Page 13-14)	 
Remarks regarding claims 10-12, Applicant alleges that Warier and applicants have fundamentally different claims regarding what constitutes “abnormal” to mean an abnormal physical condition of the patient, or perhaps an abnormal physical condition of the device, and looks to adjust the operational parameters, thereby inducing an abnormal operating space that corrects for physical abnormalities. Applicants' invention addresses systemic abnormalities produced by external attacks and looks to dynamically defend against external threats that could induce an abnormal operating space of the medical device, such as cyberattacks.
Examiner respectfully disagree with Applicant’s assertion because examiner has not relied upon Warier to teach the above claim language. Examiner relied upon Warier to teach that the “medical device comprises a left ventricular assist device, and wherein the device data comprises information regarding bio-electromechanical physics of the medical devices and hemodynamic of the medical device”. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, examiner respectfully disagrees. Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner would like to remind that claims have been rejected under obviousness guidelines and other references such as NPL document has been relied upon to teach attack detection on the device and neutralizing abnormal signals in a cyber-detection system.
Based on above explanation, cited references still teach the claim language and therefore rejection has been maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 10 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 10 recites “detect a possibility of a malfunction of the medical device by execution of a forecast model, wherein the forecast model outputs the prediction of the feature vector a few time steps ahead of a potential time of occurrence of the malfunction”. 
Examiner would like to note that the underlined phrase in claim 10 is a relative term which renders the claim indefinite. The phrase "few time steps ahead of a potential time" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 13, 15-16, 18 and 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al., (US20140165207A1) in view of Non Patent Literature titled “Cyber-attack Detection and Accommodation Algorithm for Energy Delivery Systems” dated August 2017 hereinafter referred as “NPL Document” in view of Warier et al., (US20150073203A1) and further in view of Jha et al., (US20130247194A1).
Regarding claim 1, Engel discloses:
A system comprising:
a memory for storing program instructions; and a processor, coupled to the memory, and operative to execute the program instructions to cause the processor to perform operations comprising: 
receive, data (See FIG. 2A; Network Sensors 210, Log/IP Traffic Log Sensor 215 and Query Sensor 220 makes up raw data 225) associated with a device (FIG. 2A & 2B; [0088-0095] various sensors from network nodes provides raw data that is used to generate structured data; Also particularly see [0092] the condenser and duplication eliminator module 240 may transmit structured data (245) regarding actions to an association module 250. The association module 250 may associate the received structured data regarding actions in the computer network to an entity. An entity may be an (Internet Protocol) IP address, a user, a service, a server or a workstation); 
a decision manifold (See [0146] the anomaly detection module calculates a distance metric between abnormal and normal) (See [0146]-[0148] provides for a distance measure that differentiates normal actions from anomalous actions;  There must exist a threshold distance where “normal” actions become “anomalous”);
perform a feature extraction process (See [0146] i.e. enriched action) on the data to generate at least one feature vector ([0146] For each enriched action (action and entities and roles) the anomaly detection module evaluates its characteristics based on the accumulated data extracted so far (packets, protocol decoding, agents, logs, records, etc.). The system may represent the action object as a feature vector in one or more N-dimensional vector spaces; [0147] The distance measure is used by the anomaly detection module to differentiate normal and anomalous actions. A low distance measure (high probability) indicates a normal behavior. A high distance measure (low probability) indicates an anomalous action (and the degree of the anomaly)); 
determine, whether the feature vector maps to the normal operating space (i.e. normal actions) or the abnormal operating space (i.e. anomalous action) using the decision manifold ([0146]-[0148] provides for a distance measure that differentiates normal actions from anomalous actions;  There must exist a threshold distance where “normal” actions become anomalous).
Engel fails to disclose:
receive the decision manifold that defines a boundary in a feature space separating a normal operating space of the medical device from an abnormal operating space of the medical device, perform a feature extraction process on the data to generate at least one feature vector; determine whether the feature vector maps to the normal operating space or the abnormal operating space using the decision manifold; generate a corrected value for the feature vector to map the feature vector to the normal operating space based on a determination that the feature vector maps to the abnormal operating space; a controller that controls a medical device implanted in a patient; receive, from the controller, data associated with the medical device that maintains a bodily operation of the patient, the data comprising medical device operating data regarding operating behavior of the medical device and physiological data regarding a physiological state of the patient; send a signal comprising the corrected value to a controller of the medical device that causes the controller to execute an adjustment of one or more operating parameters of the medical device to bring the operating behavior of the medical device from an abnormal operating space to the normal operating space and wherein the abnormal operation of the patient medical device corresponds to a malicious attack on the patient medical device from an external source.
However, NPL document discloses:
	receive the decision manifold that defines a boundary (i.e. decision boundary) in a feature space separating a normal operating space (i.e. normal data) from an abnormal operating space (i.e. attack/abnormal behavior) of the device ((See Page # 2, Col. 2; Section III. B. Attack Decision Boundary in Feature Space; a decision boundary that separates attack from safe is constructed described in Section III-B; Also see FIG. 1 below; Schematic diagram of the proposed industrial immune system

    PNG
    media_image1.png
    376
    756
    media_image1.png
    Greyscale
);
generate, a corrected value (i.e. attack neutralization) for the feature vector to map the feature vector to the normal operating space based on a determination that the feature vector maps to the abnormal operating space (See Page # 2, Col. 2; Section IV. Attack Neutralization With Resilient Estimator; Also see Section IV. D. Boundary & Performance Constrained Resilient Estimator discloses generating a labeled data set consisting of attack and normal scenarios);
.
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Engel reference and include a system and method for neutralizing abnormal signals in a cyber-detection system, as disclosed by cited NPL document.
The motivation to neutralize abnormal signals is to detect cyber-attacks constantly and mask the effects of a cyber-attack on a physical asset such as a machine or equipment.
The combination of Engel and NPL document fails to disclose:
	a controller that controls a medical device implanted in a patient; receive, from the controller, data associated with the medical device that maintains a bodily operation of the patient, the data comprising medical device operating data regarding operating behavior of the medical device and physiological data regarding a physiological state of the patient; send a signal comprising the corrected value to a controller of the medical device that causes the controller to execute an adjustment of one or more operating parameters of the medical device to bring the operating behavior of the medical device from an abnormal operating space to the normal operating space; and wherein the abnormal operation of the patient medical device corresponds to a malicious attack on the patient medical device from an external source.
However, Warier discloses:
	a controller (See FIG. 3; i.e., CRM device 106 contains a controller) that controls a medical device implanted in a patient ([0026] The CRM device 106 can include a controller including a microprocessor 338 communicating with a memory 340, where the memory 340 may comprise a ROM (read-only memory) for program storage and a RAM (random-access memory) for data storage, and or other types of volatile or non-volatile memory);
receive, from the controller, data associated with the medical device that maintains a bodily operation of the patient, the data comprising medical device operating data regarding operating behavior of the medical device and physiological data regarding a physiological state of the patient (See FIG. 5; [0036] In a third operation 506, the method can include processing data on the cardiac device as specified by the sensor mode specific for patients having implanted VADs; See FIG. 7; [0057] In a third operation 706, the method can include processing sensor data according to the VAD specific sensor mode. In a fourth operation 708, the method can include sending data from the cardiac device to the VAD; FIG. 9; [0066] In a third operation 906, the method can include evaluating sensor data from the CRM device); and 
send a signal comprising the corrected value to a controller of the medical device that causes the controller to execute an adjustment of one or more operating parameters (i.e., adjusting operational parameters of the Ventricular assist devices (VAD)) of the medical device to bring the operating behavior of the medical device from an abnormal operating space to the normal operating space ([0006] In an embodiment, the disclosure includes a method of controlling devices for heart failure patients. The method of controlling devices for heart failure patients can include selecting patients having an implanted VAD and having an implanted cardiac rhythm management device, sending instructions to the implanted cardiac rhythm management device to engage an operation mode specific for patients having implanted VADs, evaluating sensor data from the implanted cardiac rhythm device, and adjusting operational parameters of the implanted cardiac rhythm management device based on the sensor data; [0033] In an embodiment, the disclosure includes a method for monitoring heart failure patients with cardiac devices and VADs and adjusting operation of one or both devices to optimize the patient's hemodynamic and physiologic status; [0061] In a fourth operation 808, the method can include generating directives regarding operational parameters of a VAD; [0066] In a fourth operation 908, the method can include adjusting operational parameters of the CRM device based on sensor data).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Engel reference, and NPL references and include monitoring and adjusting operation of a patient medical device through controller of the medical device, as disclosed by Warier.
The motivation to monitor and adjust patient medical device is to remotely update the patient medical device through the controller in case of change of patient physiological state. 
The combination of Engel, NPL document and Warier fails to disclose:
	wherein the abnormal operation of the patient medical device corresponds to a malicious attack on the patient medical device from an external source.
However, Jha discloses:
	wherein the abnormal operation of the patient medical device corresponds to a malicious attack on the patient medical device from an external source ([0017] FIG. 4 b is a block diagram showing an active mode configuration where: once an attack is identified the MedMon is configured to jam communications; [0026] FIG. 11 is a flow chart showing a generalized anomaly detection process; and [0027] FIG. 12 is a flow chart showing a more detailed implementation of an anomaly detection process).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the Engel, NPL document and Warier reference and include a medical device monitor which can detect a malicious attack on a patient medical device, as disclosed by Jha.
	The motivation to a medical device monitor which can detect a malicious attack on a patient medical device is to timely and efficiently inform/warn the patient or caregiver that patient medical device is experiencing malfunction and should be attended accordingly.
Regarding claim 3, the combination of Engel, NPL document, Warier and Jha discloses:
The system of claim 1, wherein the operations further comprises: 
transmit an abnormal alert signal based on the determination that the feature vector maps to the abnormal operating space (See Engel: [0104] the decision engine 280, may analyze several anomaly actions and generate incidents/alerts based on identified anomalies according to predefined rules such as company policy rules (290) or based on identified anomalies according to identified attack patterns).
Regarding claim 4, the combination of Engel, NPL document, Warier and Jha discloses:
The system of claim 1, wherein the operations further comprises: 
determine whether the mapping of the feature vector to the abnormal operation space is based on a fault with the device or a cyber-attack type event (See NPL Document: Page @# 2; Col. 2; Para [0002] During the real-time operation, the feature vector from monitoring nodes is compared with the pre-stored decision boundary. For each instant of the feature vector, a score is associated with the data, whose sign determines whether the data lies inside the decision boundary (hence normal) or outside (hence attack), while its value represents some notion of closeness to the decision boundary).
The combination of Engel and NPL document does not disclose:
The device is a patient medical device.
However Warier discloses:
	The device is a patient medical device ([0004] In an embodiment, the disclosure includes a method for monitoring heart failure patients. [0005] In an embodiment, the disclosure includes a method of controlling devices for heart failure patients).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Engel reference, and NPL references and include monitoring and adjusting operation of a patient medical device thorugh controller of the medical device, as disclosed by Warier.
The motivation to monitor and adjust patient medical device is to remotely update the patient medical device through the controller in case of change of patient physiological state.
Regarding claim 6, the combination of Engel, NPL document, Warier and Jha discloses:
The system of claim 1, wherein the operations further comprises: 
perform a feature dimensionality reduction process to reduce an amount of feature vectors when two or more feature vectors are generated by the feature extraction process prior to determining whether the feature vector maps to the normal operating space or abnormal operating space (See NPL Document: Page # 4; Col. 1; Para [0002] 1) Boundary Decision Function: First, feature transform is done independently for each monitoring node. These nodal features are referred to as local features. The local features from all monitoring nodes are then stacked into one big vector, on which further dimensionality reduction is carried out to obtain what is referred to as global features. The local features capture time-related signatures from the signals from each monitoring nodes while the global features capture cross-relational signatures among monitoring nodes).
Regarding claim 13, Engel discloses:
A computer-implemented method comprising:
receiving, data (See FIG. 2A; Network Sensors 210, Log/IP Traffic Log Sensor 215 and Query Sensor 220 makes up raw data 225) associated with a device (FIG. 2A & 2B; [0088-0095] various sensors from network nodes provides raw data that is used to generate structured data; Also particularly see [0092] the condenser and duplication eliminator module 240 may transmit structured data (245) regarding actions to an association module 250. The association module 250 may associate the received structured data regarding actions in the computer network to an entity. An entity may be an (Internet Protocol) IP address, a user, a service, a server or a workstation); 
a decision manifold (See [0146] the anomaly detection module calculates a distance metric between abnormal and normal) (See [0146]-[0148] provides for a distance measure that differentiates normal actions from anomalous actions;  There must exist a threshold distance where “normal” actions become “anomalous”);
performing a feature extraction process (See [0146] i.e. enriched action) on the data to generate at least one feature vector ([0146] For each enriched action (action and entities and roles) the anomaly detection module evaluates its characteristics based on the accumulated data extracted so far (packets, protocol decoding, agents, logs, records, etc.). The system may represent the action object as a feature vector in one or more N-dimensional vector spaces; [0147] The distance measure is used by the anomaly detection module to differentiate normal and anomalous actions. A low distance measure (high probability) indicates a normal behavior. A high distance measure (low probability) indicates an anomalous action (and the degree of the anomaly)); 
determining, whether the feature vector maps to the normal operating space (i.e. normal actions) or the abnormal operating space (i.e. anomalous action) using the decision manifold ([0146]-[0148] provides for a distance measure that differentiates normal actions from anomalous actions;  There must exist a threshold distance where “normal” actions become anomalous).
Engel fails to disclose:
receiving the decision manifold that defines a boundary in a feature space separating a normal operating space of the medical device from an abnormal operating space of the medical device, wherein the abnormal operation of the patient medical device corresponds to a malicious attack on the patient medical device from an external source; perform a feature extraction process on the data to generate at least one feature vector; determine whether the feature vector maps to the normal operating space or the abnormal operating space using the decision manifold; generate a corrected value for the feature vector to map the feature vector to the normal operating space based on a determination that the feature vector maps to the abnormal operating space; a controller that controls a medical device implanted in a patient; receiving, from the controller, data associated with the medical device that maintains a bodily operation of the patient, the data comprising medical device operating data regarding operating behavior of the medical device and physiological data regarding a physiological state of the patient; and sending a signal comprising the corrected value to a controller of the medical device that causes the controller to execute an adjustment of one or more operating parameters of the medical device to bring the operating behavior of the medical device from an abnormal operating space to the normal operating space.
However, NPL document discloses:
	receiving the decision manifold that defines a boundary (i.e. decision boundary) in a feature space separating a normal operating space (i.e. normal data) from an abnormal operating space (i.e. attack/abnormal behavior) of the device ((See Page # 2, Col. 2; Section III. B. Attack Decision Boundary in Feature Space; a decision boundary that separates attack from safe is constructed described in Section III-B; Also see FIG. 1 below; Schematic diagram of the proposed industrial immune system

    PNG
    media_image1.png
    376
    756
    media_image1.png
    Greyscale
);
generating, a corrected value (i.e. attack neutralization) for the feature vector to map the feature vector to the normal operating space based on a determination that the feature vector maps to the abnormal operating space (See Page # 2, Col. 2; Section IV. Attack Neutralization With Resilient Estimator; Also see Section IV. D. Boundary & Performance Constrained Resilient Estimator discloses generating a labeled data set consisting of attack and normal scenarios);
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Engel reference and include a system and method for neutralizing abnormal signals in a cyber-detection system, as disclosed by cited NPL document.
The motivation to neutralize abnormal signals is to detect cyber-attacks constantly and mask the effects of a cyber-attack on a physical asset such as a machine or equipment.
The combination of Engel and NPL document fails to disclose:
	a controller that controls a medical device implanted in a patient; receiving, from the controller, data associated with the medical device that maintains a bodily operation of the patient, the data comprising medical device operating data regarding operating behavior of the medical device and physiological data regarding a physiological state of the patient; and sending a signal comprising the corrected value to a controller of the medical device that causes the controller to execute an adjustment of one or more operating parameters of the medical device to bring the operating behavior of the medical device from an abnormal operating space to the normal operating space.
However, Warier discloses:
	a controller (See FIG. 3; i.e., CRM device 106 contains a controller) that controls a medical device implanted in a patient ([0026] The CRM device 106 can include a controller including a microprocessor 338 communicating with a memory 340, where the memory 340 may comprise a ROM (read-only memory) for program storage and a RAM (random-access memory) for data storage, and or other types of volatile or non-volatile memory);
receiving, from the controller, data associated with the medical device that maintains a bodily operation of the patient, the data comprising medical device operating data regarding operating behavior of the medical device and physiological data regarding a physiological state of the patient (See FIG. 5; [0036] In a third operation 506, the method can include processing data on the cardiac device as specified by the sensor mode specific for patients having implanted VADs; See FIG. 7; [0057] In a third operation 706, the method can include processing sensor data according to the VAD specific sensor mode. In a fourth operation 708, the method can include sending data from the cardiac device to the VAD; FIG. 9; [0066] In a third operation 906, the method can include evaluating sensor data from the CRM device); and 
sending a signal comprising the corrected value to a controller of the medical device that causes the controller to execute an adjustment of one or more operating parameters (i.e., adjusting operational parameters of the Ventricular assist devices (VAD)) of the medical device to bring the operating behavior of the medical device from an abnormal operating space to the normal operating space ([0006] In an embodiment, the disclosure includes a method of controlling devices for heart failure patients. The method of controlling devices for heart failure patients can include selecting patients having an implanted VAD and having an implanted cardiac rhythm management device, sending instructions to the implanted cardiac rhythm management device to engage an operation mode specific for patients having implanted VADs, evaluating sensor data from the implanted cardiac rhythm device, and adjusting operational parameters of the implanted cardiac rhythm management device based on the sensor data; [0033] In an embodiment, the disclosure includes a method for monitoring heart failure patients with cardiac devices and VADs and adjusting operation of one or both devices to optimize the patient's hemodynamic and physiologic status; [0061] In a fourth operation 808, the method can include generating directives regarding operational parameters of a VAD; [0066] In a fourth operation 908, the method can include adjusting operational parameters of the CRM device based on sensor data).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Engel reference, and NPL references and include monitoring and adjusting operation of a patient medical device thorugh controller of the medical device, as disclosed by Warier.
The motivation to monitor and adjust patient medical device is to remotely update the patient medical device through the controller in case of change of patient physiological state. 
The combination of Engel, NPL document and Warier fails to disclose:
	wherein the abnormal operation of the patient medical device corresponds to a malicious attack on the patient medical device from an external source.
However, Jha discloses:
	wherein the abnormal operation of the patient medical device corresponds to a malicious attack on the patient medical device from an external source ([0017] FIG. 4 b is a block diagram showing an active mode configuration where: once an attack is identified the MedMon is configured to jam communications; [0026] FIG. 11 is a flow chart showing a generalized anomaly detection process; and [0027] FIG. 12 is a flow chart showing a more detailed implementation of an anomaly detection process).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the Engel, NPL document and Warier reference and include a medical device monitor which can detect a malicious attack on a patient medical device, as disclosed by Jha.
	The motivation to a medical device monitor which can detect a malicious attack on a patient medical device is to timely and efficiently inform/warn the patient or caregiver that patient medical device is experiencing malfunction and should be attended accordingly.
Regarding claim 15, the combination of Engel, NPL document, Warier and Jha discloses:
The method of claim 13, further comprising:
transmitting, by the system, an abnormal alert signal based on the determination that the feature vector maps to the abnormal operating space (See Engel: [0104] the decision engine 280, may analyze several anomaly actions and generate incidents/alerts based on identified anomalies according to predefined rules such as company policy rules (290) or based on identified anomalies according to identified attack patterns).
Regarding claim 16, the combination of Engel, NPL document and Jha discloses:
The method of claim 13, further comprising:
determining whether the mapping of the feature vector to the abnormal operation space is based on a fault with the device or a cyber-attack type event (See NPL Document: Page @# 2; Col. 2; Para [0002] During the real-time operation, the feature vector from monitoring nodes is compared with the pre-stored decision boundary. For each instant of the feature vector, a score is associated with the data, whose sign determines whether the data lies inside the decision boundary (hence normal) or outside (hence attack), while its value represents some notion of closeness to the decision boundary).
The combination of Engel, NPL document and Jha does not disclose:
The device is a patient medical device.
However Warier discloses:
	The device is a patient medical device ([0004] In an embodiment, the disclosure includes a method for monitoring heart failure patients. [0005] In an embodiment, the disclosure includes a method of controlling devices for heart failure patients).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Engel reference, and NPL references and include monitoring and adjusting operation of a patient medical device through controller of the medical device, as disclosed by Warier.
The motivation to monitor and adjust patient medical device is to remotely update the patient medical device through the controller in case of change of patient physiological state.
Regarding claim 18, Engel discloses:
A non-transitory computer-readable medium storing instructions that, when executed by a computer processor, cause the computer processor to perform a method comprising:
	receiving, data (See FIG. 2A; Network Sensors 210, Log/IP Traffic Log Sensor 215 and Query Sensor 220 makes up raw data 225) associated with a device (FIG. 2A & 2B; [0088-0095] various sensors from network nodes provides raw data that is used to generate structured data; Also particularly see [0092] the condenser and duplication eliminator module 240 may transmit structured data (245) regarding actions to an association module 250. The association module 250 may associate the received structured data regarding actions in the computer network to an entity. An entity may be an (Internet Protocol) IP address, a user, a service, a server or a workstation); 
a decision manifold (See [0146] the anomaly detection module calculates a distance metric between abnormal and normal) (See [0146]-[0148] provides for a distance measure that differentiates normal actions from anomalous actions;  There must exist a threshold distance where “normal” actions become “anomalous”);
performing a feature extraction process (See [0146] i.e. enriched action) on the data to generate at least one feature vector ([0146] For each enriched action (action and entities and roles) the anomaly detection module evaluates its characteristics based on the accumulated data extracted so far (packets, protocol decoding, agents, logs, records, etc.). The system may represent the action object as a feature vector in one or more N-dimensional vector spaces; [0147] The distance measure is used by the anomaly detection module to differentiate normal and anomalous actions. A low distance measure (high probability) indicates a normal behavior. A high distance measure (low probability) indicates an anomalous action (and the degree of the anomaly)); 
determining, whether the feature vector maps to the normal operating space (i.e. normal actions) or the abnormal operating space (i.e. anomalous action) using the decision manifold ([0146]-[0148] provides for a distance measure that differentiates normal actions from anomalous actions;  There must exist a threshold distance where “normal” actions become anomalous).
Engel fails to disclose:
receiving the decision manifold that defines a boundary in a feature space separating a normal operating space of the medical device from an abnormal operating space of the medical device, wherein the abnormal operation of the patient medical device corresponds to a malicious attack on the patient medical device from an external source; perform a feature extraction process on the data to generate at least one feature vector; determine whether the feature vector maps to the normal operating space or the abnormal operating space using the decision manifold; generate a corrected value for the feature vector to map the feature vector to the normal operating space based on a determination that the feature vector maps to the abnormal operating space; a controller that controls a medical device implanted in a patient; receiving, from the controller, data associated with the medical device that maintains a bodily operation of the patient, the data comprising medical device operating data regarding operating behavior of the medical device and physiological data regarding a physiological state of the patient; and sending a signal comprising the corrected value to a controller of the medical device that causes the controller to execute an adjustment of one or more operating parameters of the medical device to bring the operating behavior of the medical device from an abnormal operating space to the normal operating space.
However, NPL document discloses:
	receiving the decision manifold that defines a boundary (i.e. decision boundary) in a feature space separating a normal operating space (i.e. normal data) from an abnormal operating space (i.e. attack/abnormal behavior) of the device ((See Page # 2, Col. 2; Section III. B. Attack Decision Boundary in Feature Space; a decision boundary that separates attack from safe is constructed described in Section III-B; Also see FIG. 1 below; Schematic diagram of the proposed industrial immune system

    PNG
    media_image1.png
    376
    756
    media_image1.png
    Greyscale
);
generating, a corrected value (i.e. attack neutralization) for the feature vector to map the feature vector to the normal operating space based on a determination that the feature vector maps to the abnormal operating space (See Page # 2, Col. 2; Section IV. Attack Neutralization With Resilient Estimator; Also see Section IV. D. Boundary & Performance Constrained Resilient Estimator discloses generating a labeled data set consisting of attack and normal scenarios);
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Engel reference and include a system and method for neutralizing abnormal signals in a cyber-detection system, as disclosed by cited NPL document.
The motivation to neutralize abnormal signals is to detect cyber-attacks constantly and mask the effects of a cyber-attack on a physical asset such as a machine or equipment.
The combination of Engel and NPL document fails to disclose:
	a controller that controls a medical device implanted in a patient; receiving, from the controller, data associated with the medical device that maintains a bodily operation of the patient, the data comprising medical device operating data regarding operating behavior of the medical device and physiological data regarding a physiological state of the patient; and sending a signal comprising the corrected value to a controller of the medical device that causes the controller to execute an adjustment of one or more operating parameters of the medical device to bring the operating behavior of the medical device from an abnormal operating space to the normal operating space.
However, Warier discloses:
	a controller (See FIG. 3; i.e., CRM device 106 contains a controller) that controls a medical device implanted in a patient ([0026] The CRM device 106 can include a controller including a microprocessor 338 communicating with a memory 340, where the memory 340 may comprise a ROM (read-only memory) for program storage and a RAM (random-access memory) for data storage, and or other types of volatile or non-volatile memory);
receiving, from the controller, data associated with the medical device that maintains a bodily operation of the patient, the data comprising medical device operating data regarding operating behavior of the medical device and physiological data regarding a physiological state of the patient (See FIG. 5; [0036] In a third operation 506, the method can include processing data on the cardiac device as specified by the sensor mode specific for patients having implanted VADs; See FIG. 7; [0057] In a third operation 706, the method can include processing sensor data according to the VAD specific sensor mode. In a fourth operation 708, the method can include sending data from the cardiac device to the VAD; FIG. 9; [0066] In a third operation 906, the method can include evaluating sensor data from the CRM device); and 
sending a signal comprising the corrected value to a controller of the medical device that causes the controller to execute an adjustment of one or more operating parameters (i.e., adjusting operational parameters of the Ventricular assist devices (VAD)) of the medical device to bring the operating behavior of the medical device from an abnormal operating space to the normal operating space ([0006] In an embodiment, the disclosure includes a method of controlling devices for heart failure patients. The method of controlling devices for heart failure patients can include selecting patients having an implanted VAD and having an implanted cardiac rhythm management device, sending instructions to the implanted cardiac rhythm management device to engage an operation mode specific for patients having implanted VADs, evaluating sensor data from the implanted cardiac rhythm device, and adjusting operational parameters of the implanted cardiac rhythm management device based on the sensor data; [0033] In an embodiment, the disclosure includes a method for monitoring heart failure patients with cardiac devices and VADs and adjusting operation of one or both devices to optimize the patient's hemodynamic and physiologic status; [0061] In a fourth operation 808, the method can include generating directives regarding operational parameters of a VAD; [0066] In a fourth operation 908, the method can include adjusting operational parameters of the CRM device based on sensor data).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Engel reference, and NPL references and include monitoring and adjusting operation of a patient medical device thorugh controller of the medical device, as disclosed by Warier.
The motivation to monitor and adjust patient medical device is to remotely update the patient medical device through the controller in case of change of patient physiological state. 
The combination of Engel, NPL document and Warier fails to disclose:
	wherein the abnormal operation of the patient medical device corresponds to a malicious attack on the patient medical device from an external source.
However, Jha discloses:
	wherein the abnormal operation of the patient medical device corresponds to a malicious attack on the patient medical device from an external source ([0017] FIG. 4 b is a block diagram showing an active mode configuration where: once an attack is identified the MedMon is configured to jam communications; [0026] FIG. 11 is a flow chart showing a generalized anomaly detection process; and [0027] FIG. 12 is a flow chart showing a more detailed implementation of an anomaly detection process).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the Engel, NPL document and Warier reference and include a medical device monitor which can detect a malicious attack on a patient medical device, as disclosed by Jha.
	The motivation to a medical device monitor which can detect a malicious attack on a patient medical device is to timely and efficiently inform/warn the patient or caregiver that patient medical device is experiencing malfunction and should be attended accordingly.
Regarding claim 20, the combination of Engel, NPL document and Jha discloses:
The medium of claim 18, further comprising instructions to cause the computer processor to perform a method comprising:
determining whether the mapping of the feature vector to the abnormal operation space is based on a fault with the device or a cyber-attack type event (See NPL Document: Page # 2; Col. 2; Para [0002] During the real-time operation, the feature vector from monitoring nodes is compared with the pre-stored decision boundary. For each instant of the feature vector, a score is associated with the data, whose sign determines whether the data lies inside the decision boundary (hence normal) or outside (hence attack), while its value represents some notion of closeness to the decision boundary).
The combination of Engel, NPL document and Jha does not disclose:
The device is a patient medical device.
However Warier discloses:
	The device is a patient medical device ([0004] In an embodiment, the disclosure includes a method for monitoring heart failure patients. [0005] In an embodiment, the disclosure includes a method of controlling devices for heart failure patients).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Engel reference, and NPL references and include monitoring and adjusting operation of a patient medical device through controller of the medical device, as disclosed by Warier.
The motivation to monitor and adjust patient medical device is to remotely update the patient medical device through the controller in case of change of patient physiological state.
Regarding claim 21, the combination of Engel, NPL document, Warier and Jha discloses:
The system of claim 1, wherein the medical device comprises an implanted medical device implanted on or within the patient and wherein at least a portion of the data is generated by one or more sensors of the medical data (Warier: [0003] Embodiments include medical device systems and related methods. In an embodiment, the disclosure includes a medical device system. The medical device system can include a cardiac device. The cardiac device can include a processor, a memory, a communications circuit, and one or more sensors. The cardiac device can be configured to engage a sensor mode specific for patients receiving or having implanted VADs. The cardiac device can be configured to process data as specified by the sensor mode specific for patients receiving or having implanted VADs).
Regarding claim 22, the combination of Engel, NPL document, Warier and Jha discloses:
The system of claim 21, wherein the medical device comprises a left ventricular assist device, and wherein the device data comprises information regarding bio- electromechanical physics of the medical devices and hemodynamic of the medical device (Warier: [0023] The medical device system 102 can include a VAD 118. The VAD 118 can include an inflow cannula 120. The inflow cannula 120 can be positioned so that blood is withdrawn from the left ventricle 130 of the human heart 128 … VADs can also specifically include left ventricular assist devices (LVADs), right ventricular assist devices (RVADs), or both).
Regarding claim 23, the combination of Engel, NPL document, Warier and Jha discloses:
The system of claim 21, wherein the data further comprises control signal data wirelessly transmitted to a controller of the medical device from an external device (Warier: [0029] The sensed signals from any of the sensing channels of the CRM device 106 in FIG. 3 can be digitized and recorded by the controller to constitute an electrogram that can either be transmitted via the telemetry interface 342 to the external programmer 344 or stored for later transmission. The patient's cardiac activity may thus be observed in real-time or over a selected historical period).
Regarding claim 24, the combination of Engel, NPL document, Warier and Jha discloses:
The system of claim 23, wherein the processor further executes the program instructions to: 
employ one or more machine learning techniques to generate the decision manifold based on learned correlations between normal and abnormal operating conditions of the device and diverse features included in historical sets of the data (See NPL: Page # 2; Col. 1; para [0004] A. Representing signals from heterogeneous sensors: The proposed sensing approach should handle many types of inputs from multiple heterogeneous data stream in complex hyper connected energy delivery systems. Signals from time domain are converted to features using multi-modalmulti-disciplinary (MMMD) feature discovery framework employed as in machine learning discipline; Also See NPL: Page # 2, Col. 2; Section III. B. Attack Decision Boundary in Feature Space; a decision boundary that separates attack from safe is constructed described in Section III-B);
medical device and modify the decision manifold based on one or more features tailored to the patient (Jha: [0106] Anomalies in the underlying information are considered to be behavioral anomalies. The MedMon keeps a record of the historical data and commands. Such information may be stored in MedMon memory, e.g., processor/memory 21 in FIG. 2. When new command/data arrive, the MedMon compares them to the historical record to decide whether the new command/data constitute a behavioral anomaly; [0107] When a command anomaly is detected, such as for repeated drug injections, the MedMon may prevent the new command from being executed by jamming the command signal, in order to protect patient health and safety. If the command is authorized by the patient, the patient can simply revise the command or change the anomaly definition in the MedMon's configuration).
Regarding claim 25, the combination of Engel, NPL document, Warier and Jha discloses:
The system of claim 24, wherein the one or more patient features are selected from the group consisting of: patient demographic features, patient medical history features, patient diet features, patient medication features, and patient physical activity features (Jha: [0137-0140]).
Regarding claim 26, the combination of Engel, NPL document, Warier and Jha discloses:
The system of claim 1, wherein the malicious attack comprises a manipulation of a parameter of the one or more operating parameters of the medical device to manipulate the operating behavior of the medical device to cause harm to the patient (Jha: [0171] While the behavioral security policies described above are highly effective at detecting attacks that attempt to send grossly incorrect information to the insulin pump, it is possible that they could fail to detect attacks that are seemingly benign, e.g., attacks that slightly perturb the reported blood glucose levels. Such attacks do not immediately jeopardize the patient's health, but their accumulated effect could be harmful if the attack goes undetected for a long time. Security policies defined over long timescales can be introduced to further minimize the potential harm of such large-timescale attacks).
Regarding claim 27, the combination of Engel, NPL document, Warier and Jha discloses:
The method of claim 13, wherein the hacking comprises an alteration of a parameter of the one or more operating parameters of the medical device to cause the operating behavior of the medical device to cause damage to the patient (Jha: [0171] While the behavioral security policies described above are highly effective at detecting attacks that attempt to send grossly incorrect information to the insulin pump, it is possible that they could fail to detect attacks that are seemingly benign, e.g., attacks that slightly perturb the reported blood glucose levels. Such attacks do not immediately jeopardize the patient's health, but their accumulated effect could be harmful if the attack goes undetected for a long time. Security policies defined over long timescales can be introduced to further minimize the potential harm of such large-timescale attacks).
Regarding claim 28, the combination of Engel, NPL document, Warier and Jha discloses:
The method of claim 18, wherein the attack comprises a modification of a parameter of the one or more operating parameters of the medical device to force the operating behavior of the medical device to cause an injury to the patient (Jha: [0171] While the behavioral security policies described above are highly effective at detecting attacks that attempt to send grossly incorrect information to the insulin pump, it is possible that they could fail to detect attacks that are seemingly benign, e.g., attacks that slightly perturb the reported blood glucose levels. Such attacks do not immediately jeopardize the patient's health, but their accumulated effect could be harmful if the attack goes undetected for a long time. Security policies defined over long timescales can be introduced to further minimize the potential harm of such large-timescale attacks).


Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al., (US20140165207A1) in view of Non Patent Literature titled “Cyber-attack Detection and Accommodation Algorithm for Energy Delivery Systems” dated August 2017 hereinafter referred as “NPL Document” in view of Warier et al., (US20150073203A1) in view of Jha et al., (US20130247194A1) and further in view of Abbaszadeh et al., (US20180330083A1).
Regarding claim 10, the combination of Engel, NPL document and Jha discloses:
The system of claim 1, wherein the operations further comprise: 
return the corrected value for the feature vector to a controller of the device, wherein based on reception of the corrected value, the controller adjusts one or more operating parameters of the medical device to prevent the occurrence of the malfunction (See NPL Document: Page # 3; Section IV: A multi-dimensional decision boundary and various mapping parameters are input to the neutralizer. Each block is described in detail next. The attack neutralizer is designed to perform like a filter to remove attack signatures present in each monitoring nodes. At the end, the output contains true estimates of signals at these nodes for use with the rest of the system for operational normalcy.
Examiner interprets the ‘neutralization’ of the attack signatures by the attack neutralizer is equivalent to claimed “adjusts one or more operating parameters of the device to return or maintain operation of the device in the normal operation space”).
The combination of Engel, NPL document and Jha fails to disclose:
The device is a patient medical device.
However, Warier discloses:
	The device is a patient medical device ([0004] In an embodiment, the disclosure includes a method for monitoring heart failure patients. [0005] In an embodiment, the disclosure includes a method of controlling devices for heart failure patients).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Engel reference, and NPL references and include monitoring and adjusting operation of a patient medical device through controller of the medical device, as disclosed by Warier.
The motivation to monitor and adjust patient medical device is to remotely update the patient medical device through the controller in case of change of patient physiological state.
The combination of Engel, NPL document, Jha and Warier fails to disclose:
	detect a possibility of a malfunction of the medical device by execution of a forecast model, wherein the forecast model outputs the prediction of the feature vector a few time steps ahead of a potential time of occurrence of the malfunction.
However Abbaszadeh discloses:
	detect a possibility of a malfunction (See FIG. 5; Step 540 describes predicting that an asset is moving out from normal boundary to abnormal boundary) of the device by execution of a forecast model (See FIG. 3; Steps 340 and 350 for forecast models), wherein the forecast model outputs the prediction (See FIG. 5; step 540; outputting an early warning) of the feature vector a few time steps ahead of a potential time of occurrence of the malfunction ([0044] In 340 and 350 forecast models (e.g., local and global) are generated; [0050] Using the models generated in the training phase and the multi-step predictors, in 440 and 450 future values of the feature time series are forecasted, both for local and global features, in three time scales including short-term feature forecast: feature values of the global and local features up to several seconds, mid-term forecast model: feature values of the global and local features up to several minutes, and long-term forecast model: feature values of the global and local features up to several days; [0054] In 530, the method includes forecasting that a future feature value of a feature that is presently located within the normalcy boundary is going to move outside the normalcy boundary based on the feature values of the feature within the normalcy boundary. In 540, the method includes outputting information concerning the forecasted future feature value being outside the normalcy boundary for display. For example, an early warning about the future feature value moving outside the normalcy boundary may be output to at least one of a control system of the asset and an operator of the asset).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Engel, NPL document, Jha and Warier references and include a system and method of forecasting anomalies for future timeframe for a device, as disclosed by Abbaszadeh.	The motivation to have a system and method of forecasting anomalies for future timeframe for a device is to improve operations of the device by providing forecasting of the anomalies and prevent device malfunctions.
Regarding claim 11, the combination of Engel, NPL document, Warier and Abbaszadeh discloses:
The system of claim 1, wherein the decision manifold was generated using one or more machine learning techniques based on a training data set (See NPL: Page # 2; Col. 1; para [0004] A. Representing signals from heterogeneous sensors: The proposed sensing approach should handle many types of inputs from multiple heterogeneous data stream in complex hyper connected energy delivery systems. Signals from time domain are converted to features using multi-modalmulti-disciplinary (MMMD) feature discovery framework employed as in machine learning discipline; Also See NPL: Page # 2, Col. 2; Section III. B. Attack Decision Boundary in Feature Space; a decision boundary that separates attack from safe is constructed described in Section III-B).
The combination of Engel, NPL document, Warier and Abbaszadeh fails to disclose:
historical device data regarding historical operating behavior of the medical device and historical physiological data regarding historical physiological states of the patient.
However, Jha discloses:
historical device data regarding historical operating behavior of the medical device and historical physiological data regarding historical physiological states of the patient ([0106] Anomalies in the underlying information are considered to be behavioral anomalies. The MedMon keeps a record of the historical data and commands. Such information may be stored in MedMon memory, e.g., processor/memory 21 in FIG. 2. When new command/data arrive, the MedMon compares them to the historical record to decide whether the new command/data constitute a behavioral anomaly; [0107] When a command anomaly is detected, such as for repeated drug injections, the MedMon may prevent the new command from being executed by jamming the command signal, in order to protect patient health and safety. If the command is authorized by the patient, the patient can simply revise the command or change the anomaly definition in the MedMon's configuration).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Engel, NPL document and Abbaszadeh references and include a system and method where operation of the Patient Medical device is monitored along with historical data of the patient’s historical physiological information, as disclosed by Jha.
The motivation to monitor operation of the Patient Medical device along with monitoring the historical patient historical physiological information is to detect anomalous operation of the medical device and prevent the malicious operation of the medical device.
Regarding claim 12, the combination of Engel, NPL document, Warier, Jha and Abbaszadeh discloses:
The system of claim 11, wherein the processor further executes the program instructions to: 
modify the decision manifold based on one or more features tailored to the patient (Jha: [0106] Anomalies in the underlying information are considered to be behavioral anomalies. The MedMon keeps a record of the historical data and commands. Such information may be stored in MedMon memory, e.g., processor/memory 21 in FIG. 2. When new command/data arrive, the MedMon compares them to the historical record to decide whether the new command/data constitute a behavioral anomaly; [0107] When a command anomaly is detected, such as for repeated drug injections, the MedMon may prevent the new command from being executed by jamming the command signal, in order to protect patient health and safety. If the command is authorized by the patient, the patient can simply revise the command or change the anomaly definition in the MedMon's configuration).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/S.M.A./Patent Examiner, Art Unit 2432